DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1: The clime recites the limitation "the electrode” in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Any claim(s) dependent on the above claim(s) is/are rejected the dependence. 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi et al (US 2012/0228146 A1) in view of Kauffman et al (US 9,139,920 B1), Mazur et al (US 2014/0339098 A1), Marshall et al (“Adsorption of Oxygenates on Alkanethiol-Functionalized Pd(111) Surfaces: Mechanistic Insights into the Role of Self-Assembled Monolayers on Catalysis”, Langmuir, 2011, 27, 6731–6737) and Pieters (“Catalytic self-assembled monolayers on gold nanoparticles”, New Journal of Chemistry, 2012, 36, 1931–1939), as evidenced by Viswanathan (“Electro-Catalytic Reduction of Carbon Dioxide”, New and Future Developments in Catalysis: Activation of Carbon Dioxide, 2013, Pages 275-295) for claim 1.

Claim 1: Deguchi discloses a process for electrochemical reduction of carbon dioxide (see e.g. abstract of Deguchi) and water (solutions, see e.g. [0036] of Deguchi) forming carbon monoxide (see e.g. [0052] of Deguchi) comprising the steps of: 
providing a metal substrate formed of a metal having a low carbon monoxide bonding strength (gold or silver, see e.g. [0026] of Deguchi),
contacting carbon dioxide and water with the electrode (see e.g. [0065] of Deguchi) forming carbon monoxide (see e.g. [0069] of Deguchi). 



Deguchi does not explicitly teach forming a self-assembled monolayer bonded to the metal substrate wherein the self-assembled monolayer includes an organic ligand having a surface end having a reactive group bonded to the metal substrate and an opposing end including an organic functional group regulating a ratio of reaction products. 

It is known within the art (electrolytic reduction of carbon dioxide) to modify metal surfaces with organic materials for improved performance. For example, Kauffman teaches modifying the surface of gold with ligands, such as thiols, for carbon dioxide reduction (see e.g. abstract and col 1, lines 31-55 of Kauffman), yields an electrocatalyst with reduced potentials and high Faradaic efficiency (see e.g. col 2, lines 32-39 of Kauffman. Mazur teaches combining metal clusters, such as gold, with ligands to form self assembled metal organic frameworks (see e.g. abstract and [0018] of Mazur), yields an electrocatalyst that is economically feasible and energy efficient (see e.g. [0029] of Mazur). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Deguchi by modifying the surface of the metal substrate with an organic ligand as taught in Kauffman and Mazur to improve the electrodes efficiency. 


Heterogeneous catalysts are widely used in industrial processes due to their stability and ease of separation from the reactant phase compared to their homogeneous counterparts. One continual challenge in their development is the improvement of selectivity, which can significantly reduce costs of product purification and waste. In contrast to their heterogeneous counterparts, homogeneous catalysts commonly offer high selectivities through specific interactions between functional groups on the catalyst and reactant. For example, enzymes are able to achieve high selectivity through selective interactions of a reactant and amino acid residues near the active site. Similarly, synthetic homogeneous catalysts engineered through the modification of porphyrin are highly selective for chiral epoxidation and reactions of proteins and aromatics. Similar results may also be achieved for the selective binding of chiral molecules on single crystal metal surfaces…Techniques are disclosed herein for improving selectivity in heterogeneous catalysts. Based on the specific interactions that confer high selectivity in homogeneous systems, certain embodiments of the disclosed techniques employ self-assembled monolayers as a novel platform for surface modification of supported metal catalysts (see for example, FIG. 1). These catalyst coatings greatly improve selectivity.

Pieters teaches more about self-assembled monolayers on metals:


Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Deguchi in view of Kauffman and Mazur to use a self-assembled monolayer based on thiol as the ligand because Marshall teaches that self-assembled monolayers improve selectivity and Pieters teaches they improve catalytic performance. 

Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches the electrode includes an organic ligand having a surface end having a reactive group bonded to the metal substrate and an opposing end including an organic functional group (see e.g. abstract of Marshall and Scheme 1 of Pieters) wherein the end functional groups would regulate a ratio of reaction products by controlling what is produced (see e.g. page 6734, col 1, paragraph connecting pages 6733 and 6733 of Marshall and Scheme 1 and 

Claim 2: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches the metal substrate is Ag or Au (see e.g. [0026] of Deguchi). 

Claim 3: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches the organic ligand that can range from C1 to C12 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters).

Claim 4: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches the reactive group forms a covalent bond with the metal substrate (see e.g. Scheme 1 of Pieters). 

Claim 5: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches the reactive group is a thiol group (see e.g. abstract and col 1, lines 31-55 of Kauffman, abstract of Marshall, and abstract of Pieters).

Claim 6: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that the organic functional group is selected from CH3, OH, COOH and NH2 are suitable organic functional group for carbon dioxide reduction (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).

Claim 7: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
the metal is silver (see e.g. [0026] of Deguchi), 
the organic ligand has a length of C11 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters), 
the functional group is CH3 (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).

Deguchi in view of Kauffman, Mazur, Marshall, and Pieters does not explicitly teach that the reaction product includes 77% hydrogen and 23% carbon monoxide. However, Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches all the required structure and method steps. Therefore, it would have been obvious to a person having ordinary skill in the art at the resulting product would be the same as claimed. 

Claim 8: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
the metal is silver (see e.g. [0026] of Deguchi), 
the organic ligand has a length of C11 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters), 
the functional group is OH (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).

Deguchi in view of Kauffman, Mazur, Marshall, and Pieters does not explicitly teach that the reaction product includes 61% hydrogen and 39% carbon monoxide. However, 

Claim 9: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
the metal is silver (see e.g. [0026] of Deguchi),  
the organic ligand has a length of C11 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters),
the functional group is COOH (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).

and the reaction product includes 50% hydrogen and 50% carbon monoxide.

Claim 10: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
the metal is silver (see e.g. [0026] of Deguchi),  
the organic ligand has a length of C11 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters),  
the functional group is and NH2 (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).

Deguchi in view of Kauffman, Mazur, Marshall, and Pieters does not explicitly teach that the reaction product includes 87% hydrogen and 13% carbon monoxide. However, Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches all the required 

Claim 11: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
the metal is silver (see e.g. [0026] of Deguchi),  
the organic ligand has a length of C2 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters),  
the functional group is OH (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).

Deguchi in view of Kauffman, Mazur, Marshall, and Pieters does not explicitly teach that the reaction product includes a CO/H2 ratio of 3.1 to 1. However, Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches all the required structure and method steps. Therefore, it would have been obvious to a person having ordinary skill in the art at the resulting product would be the same as claimed.

Claim 12: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
the metal is silver (see e.g. [0026] of Deguchi),
the organic ligand has a length of C2 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters),  
the functional group is COOH (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).


Claim 13: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
the metal is silver (see e.g. [0026] of Deguchi),
the organic ligand has a length of C2 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters),  
the functional group is and NH2  (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).

Deguchi in view of Kauffman, Mazur, Marshall, and Pieters does not explicitly teach that the reaction product includes a CO/H2 ratio of 1.2 to 1. However, Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches all the required structure and method steps. Therefore, it would have been obvious to a person having ordinary skill in the art at the resulting product would be the same as claimed.

Claim 14: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
the metal is gold (see e.g. [0026] of Deguchi),
the organic ligand has a length of C2 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters),  


Deguchi in view of Kauffman, Mazur, Marshall, and Pieters does not explicitly teach that the reaction product includes a CO/H2 ratio of 1.7 to 1. However, Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches all the required structure and method steps. Therefore, it would have been obvious to a person having ordinary skill in the art at the resulting product would be the same as claimed.

Claim 15: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
the metal is gold (see e.g. [0026] of Deguchi),
the organic ligand has a length of C2 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters),
the functional group is COOH (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).

Deguchi in view of Kauffman, Mazur, Marshall, and Pieters does not explicitly teach that the reaction product includes a CO/H2 ratio of 1.2 to 1. However, Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches all the required structure and method steps. Therefore, it would have been obvious to a person having ordinary skill in the art at the resulting product would be the same as claimed.

Claim 16: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 

the organic ligand has a length of C2 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters),  
the functional group is and NH2 (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).

Deguchi in view of Kauffman, Mazur, Marshall, and Pieters does not explicitly teach that the reaction product includes a CO/H2 ratio of 0.9 to 1. However, Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches all the required structure and method steps. Therefore, it would have been obvious to a person having ordinary skill in the art at the resulting product would be the same as claimed.

Claim 17: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
the metal is gold (see e.g. [0026] of Deguchi),  
the organic ligand has a length of C11 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters),  
the functional group is CH3 (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).

Deguchi in view of Kauffman, Mazur, Marshall, and Pieters does not explicitly teach that the reaction product includes a CO/H2 ratio of 1.4 to 1. However, Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches all the required structure and method 

Claim 18: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
n 
the metal is gold (see e.g. [0026] of Deguchi),
the organic ligand has a length of C11, (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters),  
the functional group is OH (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).

Deguchi in view of Kauffman, Mazur, Marshall, and Pieters does not explicitly teach that the reaction product includes a CO/H2 ratio of 1.5 to 1. However, Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches all the required structure and method steps. Therefore, it would have been obvious to a person having ordinary skill in the art at the resulting product would be the same as claimed.

Claim 19: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
the metal is gold (see e.g. [0026] of Deguchi),  
the organic ligand has a length of C11, (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters),  
the functional group is COOH (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman). 

Deguchi in view of Kauffman, Mazur, Marshall, and Pieters does not explicitly teach that the reaction product includes a CO/H2 ratio of 1.3 to 1. However, Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches all the required structure and method steps. Therefore, it would have been obvious to a person having ordinary skill in the art at the resulting product would be the same as claimed.

Claim 20: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
the metal is gold  (see e.g. [0026] of Deguchi),  
the organic ligand has a length of C11 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters),
the functional group is and NH2 (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).

Deguchi in view of Kauffman, Mazur, Marshall, and Pieters does not explicitly teach that the reaction product includes a CO/H2 ratio of 0.6 to 1. However, Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches all the required structure and method steps. Therefore, it would have been obvious to a person having ordinary skill in the art at the resulting product would be the same as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795